UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 2, 2008 ENTERPRISE INFORMATICS INC. (Exact name of registrant as specified in its charter) California 0-15935 95-3634089 (State or other jurisdiction (Commission file number) (I.R.S. Employer of incorporation) Identification Number) 10052 Mesa Ridge Court, Suite 100 92121 San Diego, California (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (858) 625-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communicationspursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. The following information is furnished pursuant to Item 2.02, Results of Operations and Financial Condition. On January 2, 2008, Enterprise Informatics Inc. issued a press release announcing its unaudited results of operations for its fiscal fourth quarter and year ended September 30, 2007. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (c) Exhibits ExhibitDescription 99.1Press release issued by Enterprise Informatics Inc. on January 2, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 2, 2008 ENTERPRISE INFORMATICS INC. By: /s/ John W. Low John W. Low Chief Financial Officer
